In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1542V
                                          UNPUBLISHED


    BETHANY BUNCE CUNHA,                                        Chief Special Master Corcoran

                         Petitioner,                            Filed: September 22, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Patrick Dugan McKevitt, Whiteford, Taylor & Preston, Baltimore, MD, for Petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

      On October 3, 2019, Bethany Cunha filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (SIRVA) caused by an influenza (“flu”) vaccination received on October 14,
2016. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On June 9, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a left SIRVA. ECF 38. On September 22, 2021, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$87,800.00. Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $87,800.00 in the form of a check payable to Petitioner. This
consists of $87,500.00 in actual and projected pain and suffering and $300.00 in past
unreimbursable expenses. Proffer at 1-2.

      These amounts represent compensation for all damages that would be available
under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


BETHANY BUNCE CUNHA,

               Petitioner,                           No. 19-1542V
                                                     Chief Special Master Corcoran
v.

SECRETARY OF HEALTH AND
HUMAN SERVICES,

               Respondent.


                             PROFFER ON AWARD OF DAMAGES

       On October 3, 2019, Bethany Bunce Cunha (“petitioner”) timely filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, as amended (“the

Vaccine Act” or “the Act”), 42 U.S.C. §§ 300aa-10 to -34. The Petition alleges that petitioner

received an influenza (“flu”) vaccination on October 14, 2016, and, thereafter, suffered from a

left-sided shoulder injury related to vaccine administration (“SIRVA”). See Petition at 1.

Respondent concluded that petitioner’s alleged injury satisfies the criteria of the Vaccine Injury

Table, and therefore conceded petitioner’s entitlement to compensation in his Rule 4(c) Report

filed on June 8, 2021. ECF No. 37. Based on Respondent’s Rule 4(c) Report, the Court found

petitioner entitled to compensation on June 9, 2021. ECF No. 38.

I.    Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $87,500.00 in actual and projected

pain and suffering. This amount reflects that any award for projected pain and suffering has

been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.



                                                 1
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $300.00. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $87,800.00 in the form of a check made payable to petitioner. 1

This lump sum payment represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             DARRYL R. WISHARD
                                             Assistant Director
                                             Torts Branch, Civil Division




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.

                                                 2
                            s/Jennifer L. Reynaud
                            JENNIFER L. REYNAUD
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel: (202) 305-1586
                            Jennifer.L.Reynaud@usdoj.gov

DATED: September 22, 2021




                              3